Citation Nr: 0002024	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
acute encephalitic process, possibly due to poliomyelitis, to 
include right-sided pain and weakness.

2.  Entitlement to service connection for a skin rash due to 
Lyme's disease.

3.  Entitlement to an effective date earlier than July 22, 
1998 for the award of service connection for right and left 
knee disabilities.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to July 
1944.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO).  By September 1994 
rating decision, the RO denied service connection for an 
acute encephalitic process due to poliomyelitis, right sided 
weakness due to poliomyelitis, a skin rash due to Lyme's 
disease, and chronic tinnitus.  The veteran duly appealed the 
RO determinations, and in November 1997, he testified at a 
hearing at the RO.

Thereafter, in a January 1998 statement, the veteran withdrew 
his appeal on the issue of service connection for tinnitus.  
Accordingly, such issue is no longer within the Board's 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (1999).  

By May 1999 rating decision, the RO granted service 
connection for arthritis of both hips and knees, secondary to 
an unidentified post-infectious process in service.  Separate 
10 percent initial ratings were assigned each joint, 
effective July 22, 1998.  The denial of service connection 
for right-sided weakness due to polio, an acute encephalitic 
process due to poliomyelitis, and skin rash due to Lyme 
disease were continued.  

In August 1999, the veteran argued that he was entitled to an 
effective date earlier than July 22, 1998 for the award of 
service connection for his right and left knee disabilities, 
as his claim "should have been granted" retroactive to 1980 
as he first filed a claim for the disabilities at that time.  
He also indicated that he disagreed with the RO decision as 
"the percentage awarded to me is significantly low."  

Thereafter, the RO considered additional medical evidence 
submitted by the veteran showing that he had undergone right 
and left knee replacement surgeries in February and March 
1999, respectively.  By August 1999 rating decision, the RO 
recharacterized the veteran's service-connected right and 
left knee arthritis as right and left knee total 
arthroplasties.  Separate 100 percent schedular ratings were 
assigned for each knee from February 24, 1999, the date of 
his hospital admission for knee replacement surgery.  
Effective May 1, 2000, the right and left disabilities were 
assigned prospective 30 percent schedular ratings pending 
future examination to ascertain residual disability.  See 38 
C.F.R. Part 4, § 4.71a, Code 5055.  The Board finds that 
these 100 percent ratings represent the maximum possible 
schedular ratings available based upon the current medical 
evidence.  AB v. Brown, 6 Vet. App. 35 (1993).  (In the 
future, if the RO reduces the total ratings for the right and 
left knee disabilities, the veteran may initiate an appeal 
with that decision at that time).  However, as the maximum 
possible ratings for the right and left knee disabilities for 
the period from initial award of service connection to 
February 21, 1999 were not assigned, the appeal that he had 
initiated with respect to those issues was not abrogated.  
Id.  Thus, the issues of increased initial ratings for the 
period from the effective date of the initial award of 
service connection to February 21, 1999 remain in appellate 
status.

In September 1999, the RO issued a Statement of the Case 
addressing the issues of earlier effective date for an award 
of service connection for right and left knee disabilities 
and increased initial ratings for those disabilities.  In 
October 1999, the veteran's local representative submitted a 
statement in lieu of VA Form 646 in which he listed the same 
issues on appeal as those addressed in the September 1999 
Statement of the Case.  The RO then contacted the 
representative and advised him that those issues were not in 
appellate status as the veteran had not yet submitted a 
substantive appeal on the issues; rather, he was advised that 
the issues certified to the Board were service connection for 
right-sided weakness due to polio, an acute encephalitic 
process due to poliomyelitis, and a skin rash due to Lyme 
disease.  The representative then submitted another statement 
in lieu of VA Form 646, listing the issues on appeal as 
service connection for right-sided weakness due to polio, an 
acute encephalitic process due to poliomyelitis, and a skin 
rash due to Lyme disease.  

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In this case, the 
Board has jurisdiction of the issues of an effective date 
earlier than July 22, 1998 for the award of service 
connection for arthritis of the right and left knees, and 
initial ratings in excess of 10 percent for right and left 
knee disabilities from the initial award to February 21, 
1999.  

This finding is based on the following:  The veteran 
submitted a timely Notice of Disagreement with the May 1999 
rating decision assigning 10 percent initial ratings for his 
and left knee disabilities, effective July 22, 1998.  The RO 
issued a Statement of the Case addressing these issues in 
September 1999.  In October 1999, his representative 
submitted written argument relative to these issues and the 
Board finds that this submission constitutes a timely 
substantive appeal.  Thus, the Board finds that these issues 
are currently in appellate status.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The record contains medical evidence to the effect that 
the veteran contracted an acute encephalitic process in 
service, possibly due to poliomyelitis, and current residuals 
of that in-service infectious process include pain and mild 
weakness of the right upper and lower extremities.

2.  The record contains no competent medical evidence of a 
link between any current skin rash and the veteran's military 
service, any incident therein, any reported continuous 
symptomatology, or any service connected disability.

3.  The veteran's original claim of service connection for 
right and left knee disabilities was denied by the RO in a 
final May 1980 decision.

4.  His application to reopen his claim was received at the 
RO on January 25, 1994.


CONCLUSIONS OF LAW

1.  Residuals of an acute encephalitic process, possibly 
caused by poliomyelitis, to include right-sided pain and 
weakness, were incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a skin rash due to 
Lyme's disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an effective date of January 25, 1994, 
but no earlier, for an award of service connection for right 
and left knee disabilities has been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in February 
1944, he was hospitalized with symptoms of a fever of 101.8 
degrees, a sore throat, and congestion.  With treatment, his 
symptoms reportedly improved and he was returned to duty two 
days later; the diagnosis on discharge was pharyngitis.  

The next month, he reportedly developed pain and stiffness in 
multiple joints.  On physical examination, several tender 
nodules on the tibias were observed.  Laboratory testing 
performed in April 1944 showed that the veteran's 
sedimentation rate was 23 millimeters (mm) per hour.  (The 
veteran has submitted medical treatise evidence showing that 
a sedimentation rate above 9 is indicative of an infection or 
inflammatory condition).  The initial diagnosis was post-
infectious arthritis, rule out erythema nodosum and Von 
Recklinghausen's disease.  He was hospitalized for further 
observation.

On admission to the hospital in April 1944, the veteran 
reported a pre-service low back injury five years prior and 
stated that he had been in constant pain since that time.  It 
was also noted that one month previosly, his right knee 
became painful and stiff, and that his left knee, elbows and 
ankles had since become similarly involved.  He also reported 
pain in the hips.  During his 51-day hospitalization, he 
reportedly showed no improvement; however, no organic disease 
could be identified to account for his complaints.  The 
diagnosis on discharge in June 1944 was psychoneurosis with 
conversion symptoms.  He was determined to be unfit for 
further military service and was medically discharged.

Following his separation from service, the veteran filed a 
claim of service connection for a psychoneurosis.  By July 
1944 rating decision, the RO granted service connection for 
psychoneurosis with conversion symptoms and granted a 10 
percent rating thereto.

In July 1945, the veteran filed a claim for an increased 
rating, stating that his right leg pain, stiffness, and 
numbness was becoming progressively worse.  He was admitted 
to a VA hospital for observation of possible endarteritis 
obliterans.  However, that diagnosis could not be 
substantiated and no orthopedic disease could be identified.  
It was the opinion of the neuropsychiatrist that all of the 
veteran's symptoms were referable to his psychoneurosis.  By 
July 1945 rating decision, the RO increased the rating for 
his service-connected conversion disorder to 30 percent.  

In November 1948, the veteran underwent VA medical 
examination to determine the current severity of his service-
connected disability.  On examination, he reported that 
during his period of service, he developed a sudden paralysis 
in the right leg and left arm.  He stated that his symptoms 
had since resolved, but for a "deadness" in right big toe.  
He had no other complaints.  The diagnosis was conversion 
reaction referable to back and right leg.  By December 1948 
rating decision, the RO reduced the rating for the veteran's 
disability to zero percent.

In May 1980, the veteran filed a claim for an increased 
rating for a psychoneurosis, as well as service connection 
for arthritis of both knees.  In support of his claim, the RO 
obtained VA outpatient treatment records showing that in 
September 1979, the veteran was seen in the VA orthopedic 
clinic.  A history of stable degenerative joint disease in 
the knees was noted, with a right osteotomy in 1978.  
Physical examination of the knees showed full range of motion 
bilaterally, with no laxity or effusion.  Motrin was 
prescribed for the veteran's pain.  In May 1980, he was seen 
in the orthopedic clinic and it was noted that the veteran 
was getting along fairly well; the plan was for conservative 
treatment of his knees.

Later that month, the veteran was afforded a VA psychiatric 
examination at which he reported he had retired from his job 
two years earlier due to arthritis in his knee and currently 
felt depressed by the fact that he was unable to work.  The 
impression was that he had some depression and anxiety 
secondary to his lack of mobility.  

By July 1980 rating decision, the RO increased the rating for 
the veteran's psychoneurosis to 10 percent.  That 10 percent 
rating has remained in effect to date.  In addition, service 
connection for arthritis of both knees was denied.  The 
record contains VA Form 20-822a, Control Document and Award 
Letter, showing that he and his representative were notified 
of the rating decision and his appeal rights.

In October 1992, the veteran filed a claim for increased 
rating for his "nervous condition."  In connection with his 
claim, he underwent VA psychiatric examination in December 
1992 at which he reported that during his period of service, 
he had been working to clear out an old warehouse when he 
developed an illness with a high fever followed by pain and 
weakness in the right leg.  He indicated that he was 
discharged from service due to neurosis referable to his leg 
problem.  He stated that his leg had given him problems over 
the years and indicated that he had undergone leg surgery at 
Mayo Clinic.  Following mental status examination, the 
examiner concluded that a psychiatric diagnosis was not 
appropriate.  Rather, he concluded that referral for 
neurological evaluation was necessary to consider the 
possibility that the veteran's leg disorder was due to a 
physical cause, rather than a psychosomatic disorder.

On VA neurological examination in January 1993, the veteran 
reported a history of chronic right leg pain and weakness 
which developed in service.  He stated that in 1944, he had 
been working in an old building in New York where there was a 
lot of dust, etc.  He stated that he developed a fever, 
nausea, headache, paralysis of the right lower extremity, and 
a rash over his shins.  Physical examination showed that the 
veteran's motor strength in all extremities was 5/5, except 
for diffuse 5-/5 weakness in the right lower extremity, 
primarily noted in the proximal muscles.  Sensation was 
intact except for a patchy decreased sensation in the right 
leg and hand.  The veteran was unable to walk up on his toes 
on the right side and he had a tendency to drag the right leg 
on watching his gait.  The examiner reviewed the claims 
folder and noted that the veteran had been medically 
discharged from service due to a conversion disorder.  
However, he indicated that it was his impression that the 
veteran's right lower extremity discomfort and weakness was 
not related to a conversion disorder or to any psychiatric 
reasons whatsoever.  Rather, he indicated that "it is my 
impression that in 1944 most likely he suffered some acute 
encephalitic process with the associated features of high 
fever, headache, nausea, vomiting, and a focal neurological 
examination with right-sided weakness."  The examiner 
indicated that the veteran's symptoms could have been due to 
poliomyelitis or Lyme disease.  

By February 1993 rating decision, the RO denied a rating in 
excess of 10 percent for the veteran's service-connected 
psychoneurosis.  

On January 25, 1994, the veteran filed claims of service 
connection for an "acute encephalitic process due to 
poliomyelitis," "right-sided weakness right lower extremity 
due to polio to include right leg, knee," a skin rash due to 
Lyme's disease, and chronic tinnitus.  By September 1994 
rating decision, the RO denied his claims and the veteran 
duly perfected an appeal in September 1995.

In November 1997, he testified at a hearing at the RO and 
again detailed the circumstances of his in-service 
hospitalization.  Specifically, he indicated that he had been 
detailed to clean out a dirty warehouse and thereafter 
developed a fever, cough, headache and nausea, as well as a 
paralyzed right leg and a rash on his shins.  He stated that 
his rash and weakness had persisted to the present day.  

In support of his claim, the veteran submitted statements 
from several medical professionals.  In a November 1997 
letter, a private neurologist indicated that the veteran had 
been examined by him in October 1997 for complaints of right-
sided weakness since 1943.  The neurologist indicated that 
objective examination showed a mild reduction in the power of 
the muscles throughout the right upper and lower extremities, 
with loss of feeling on the skirt below the scar on the right 
leg.  

In April 1998, a private chiropractor stated that the veteran 
had had heart problems, knee problems, headache, nausea, 
vomiting, radiating pain in the limbs, numbness, and partial 
paralysis.  He indicated that "[a]ll of these symptoms are 
Lyme disease.  These could very well be service connected.  
Who's to say it is not.  Not very much is known about this 
disease, so why not give him the benefit of a doubt.  It is 
more likely than not than not, this is a service connected 
condition."  

In April 1998, a private endocrinologist indicated that he 
had reviewed the veteran's service medical records and felt 
that "his present neurological and lower extremities 
condition are more likely than not related to sequela caused 
by an undiagnosed illness such as Lyme Disease or Polio."  
He further indicated that another consideration was Guillain-
Barre Syndrome which has characteristics of Polio.  He noted 
that in the literature of the time, there was reference to a 
wood tick disease which was characterized by gradual onset of 
fever, rash, respiratory and swallowing problems.

Also submitted by the veteran were copies of excerpts from 
several medical websites which included information to the 
effect that early symptoms of polio may include fatigue, 
headache, fever, vomiting and pain in the extremities.  Also 
included was a document showing that encephalitis is an 
infectious disease of the central nervous system, sometimes 
caused by the polio virus, typically manifested by symptoms 
such as headaches, double vision, muscle weakness, and 
delirium; after effects of this infection may include 
deafness, epilepsy and dementia.  

A document printed from the Encarta Encyclopedia website 
indicates that Lyme disease was first recognized in 1975 and 
is characterized by the development of flu-like symptoms and 
a rash.  If left untreated Lyme disease may result in 
arthritis, often of the knee, as well as involvement of the 
peripheral nerves.

On July 1998 VA neurological examination, the veteran's 
diagnosis was right leg pain and weakness, felt to be due to 
some type of post-infectious process, possibly polio, 
although the exact etiology was unclear.  

On July 1998 VA general medical examination, the veteran 
reported that he had a rash on his forearms since service.  
On examination, actinic keratosis on the forearms and the 
dorsal aspect of both hands was observed.  Otherwise, there 
was no skin rash or disease.  The diagnoses included possibly 
Lyme disease in 1943.

On December 1998 VA orthopedic examination, the veteran 
reported bilateral knee and hip pain.  The examiner indicated 
that the veteran also had weakness in his right lower 
extremity as a result of polio, but predominately his pain 
resulted from arthritis in the knees.  The diagnoses included 
degenerative arthritis of both hips and knees.  The examiner 
concluded that the veteran's degenerative arthritis in the 
hips and knees was a direct result of in-service post-
infectious arthritis.

On VA neurological examination in December 1998, the 
diagnosis was right leg pain with very minimal weakness.  The 
examiner indicated that after reviewing the veteran's claims 
folder, he was unable to make a specific diagnosis regarding 
the etiology of the veteran's right leg pain and weakness.  
He noted that various theories had been offered, including 
some type of post-infectious process.  Nonetheless, he 
indicated that he felt that the signs and symptoms 
"certainly were related to some event that occurred in 1944 
with multiple theories, however, I cannot be certain of what 
specific diagnostic event occurred at that time."  

As set forth above, by May 1999 rating decision, the RO 
granted service connection for arthritis of the hips and 
knees.  A 10 percent rating for each separate joint was 
assigned, effective July 22, 1998, the date of the VA 
neurological examination.  The denial of service connection 
for right-sided weakness due to polio, an acute encephalitic 
process due to poliomyelitis, and a skin rash due to Lyme 
disease were confirmed.  In an August 1999 rating decision, 
the RO recharacterized the veteran's service-connected right 
and left knee arthritis as right and left knee total 
arthroplasties.  Separate 100 percent schedular ratings were 
assigned for each knee from February 24, 1999, the date of 
the veteran's admission to the hospital.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5055.  


II.  Service Connection Claims

Law and Regulations:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U. S.C.A. 1110.  

Also, where a veteran served continuously for a period of 90 
days or more and certain chronic disease, including 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 1101, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Residuals of an acute encephalitic process, possibly due to 
poliomyelitis, to include right-sided pain and weakness

In this case, the veteran's service medical records confirm 
that he was hospitalized in service after he developed a 
fever, followed by pain and stiffness in multiple joints.  
Although his symptoms were originally felt to be due to a 
conversion disorder, recent medical evidence of record 
suggests that his in-service symptoms were likely due to an 
acute encephalitic process.  While the cause of this 
encephalitic process has not been definitely identified, 
various theories have been offered by both VA and private 
medical professionals.  These include theories that the 
veteran's in-service encephalitic process was due to 
poliomyelitis, Lyme disease, or Guillain-Barre syndrome.  
Although the exact etiology of the in-service encephalitic 
process remains unclear, the recent medical evidence of 
record is nonetheless consistent in finding that the 
encephalitic process (regardless of its cause) was incurred 
in service.  

Likewise, the recent medical evidence of record indicates 
that the current residuals of the veteran's in-service 
encephalitic process include right-sided pain and weakness.  
For example, in an April 1998 statement, a private 
endocrinologist indicated that "his present neurological and 
lower extremities condition are more likely than not related 
to sequela caused by an undiagnosed illness such as Lyme 
Disease or Polio."  In a July 1998, VA examination report, 
the neurologist indicated that the veteran's right leg pain 
and weakness was "felt to be due to some type of post-
infectious process, possibly polio although the exact 
etiology is unclear."  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Such a 
conclusion cannot be reached in this case.

Rather, although its cause remains unclear, the preponderance 
of the medical evidence of record indicates that an in-
service encephalitis process (regardless of its etiology) 
resulted in current residuals, including right sided pain and 
weakness.  In view of the foregoing, the Board finds that 
service connection for residuals of an acute encephalitic 
process, possibly due to poliomyelitis, to include right-
sided pain and weakness is warranted.  38 C.F.R. § 3.303.

Skin rash due to Lyme disease

The veteran has also claimed entitlement to service 
connection for a skin rash, arguing that it was incurred in 
service as a result of Lyme disease and has persisted to the 
present day.  

Initially, the Board notes that the service medical records 
are negative for diagnoses of a skin disorder, although 
several tender nodules on the tibias were observed in March 
1944.  However, the remaining service medical records are 
negative for complaints or observations of a skin rash.  
Likewise, the first notation of a skin rash in the post-
service medical evidence of skin rash is not until a July 
1998 VA medical examination, approximately forty-eight years 
after service separation, when the veteran reported that he 
had had a rash on his forearms since service.  At the time of 
that examination, actinic keratosis on the forearms and the 
dorsal aspect of both hands was observed.  However, while the 
diagnosis was "possibly Lyme disease," the examiner did not 
relate the veteran's current actinic keratosis of the 
forearms and hands to his military service or any incident 
therein.  See Sanchez-Benitez v. West, No 97-1948 (U.S. Vet. 
App. Dec. 30, 1999).  There is no other competent medical 
evidence of record between a current skin rash and the 
veteran's period of service or any incident therein, 
including possible Lyme disease.

The Board has also considered the veteran's claim that he has 
experienced a continuous rash since his separation from 
service.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a claim based on chronicity may be 
well-grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  While the veteran is competent to 
testify as to observable symptoms such as a skin rash, he is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.; Falzone v. Brown, 8 Vet. App. 
398, 403 (1995). 

In this case, there is no evidence in the service medical 
records of a chronic skin rash.  Likewise, while the Board 
accepts the veteran's statements of continuity of 
symptomatology since service, medical expertise is required 
relating a current skin disability to his reported symptoms.  
Because the record is devoid of any such evidence, the Board 
concludes that the veteran has not submitted evidence 
sufficient to well ground his claim.

Therefore, lacking competent medical evidence of a current 
skin rash which is related to the veteran's period of 
service, any incident therein, or any continuous 
symptomatology, the Board must conclude that the veteran's 
claim of service connection for a skin rash is not well 
grounded.  38 U.S.C.A. § 5107(a).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

III.  Entitlement to effective date, earlier than July 22, 
1998, for the award of service connection for right and left 
knee disabilities

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(1999).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r) (1999).

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (1999) 
(emphasis added).  Correspondence or evidence to constitute 
an informal claim must disclose an intent to apply for a 
particular benefit.  Dunson v. Brown, 4 Vet. App. 327 (1993).

As set forth above, the RO has assigned an effective date of 
July 22, 1998, for the award of service connection for the 
veteran's right and left knee disabilities.  This date 
corresponds to the date of a VA neurological examination in 
which the examiner concluded that the veteran's right and 
left knee arthritis was secondary to an in-service post-
infectious process.   However, the veteran maintains that he 
is entitled to an effective date of 1980, apparently because 
his original claim of service connection for right and left 
knee disabilities was filed at that time and because such 
disabilities have remained symptomatic since that time.

The record shows that the veteran did, indeed, file his 
original claim of service connection for right and left knee 
disabilities in May 1980.  However, this claim was denied by 
the RO in a July 1980 rating decision.  Although the veteran 
was notified of the RO's decision, he did not perfect an 
appeal within the applicable time period; thus, the RO's 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1999).

Chronologically, the Board finds that the next pertinent 
communication from the veteran was received at the RO on 
January 25, 1994.  In that communication, the veteran 
requested service connection for several disabilities, 
including residuals of an acute encephalitic process.  
Although he did not clearly identify arthritis of both knees 
as specific residuals of that in-service infectious process, 
he did attach medical evidence to his claim.  That medical 
evidence included records of treatment for right and left 
knee pain.  In view of the foregoing, and given the rationale 
on which the RO granted service connection for right and left 
knee arthritis (namely, secondary to a post-infectious 
process in service), the Board finds that the veteran's 
January 25, 1994 communication sufficiently identified the 
benefit he sought, i.e., service connection for residuals of 
a post-infectious type process in service, including right 
and left knee disabilities.  

In light of the Board's finding that the veteran's 
application to reopen his claims of service connection for 
right and left knee disabilities was received at the RO on 
January 25, 1994, an effective date of January 25, 1994 is 
warranted for the award of service connection for right and 
left knee disabilities.  38 C.F.R. § 3.400(q).

The Board finds that there is no legal basis for an effective 
date earlier than January 25, 1994, absent a showing of clear 
and unmistakable error in the July 1980 rating decision 
denying service connection for right and left knee 
disabilities.  In this case, the Board finds that a claim of 
clear and unmistakable error has not been reasonably raised.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  While the 
veteran has indicated that his in-service diagnosis of 
conversion disorder was, in retrospect, clearly and 
unmistakably erroneous, such assertions, even if true, would 
not provide a basis for finding clear and unmistakable error 
in the July 1980 rating decision.  Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts, as they were known at the time.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior decision.  Here, 
the first medical evidence of record attributing the 
veteran's in-service symptoms (and post-service residuals) to 
a post-infectious process was not until January 1993.  That 
recent medical evidence may not be used in hindsight to find 
that previous determinations were clearly and unmistakably 
erroneous.

As a claim for clear and unmistakable error has not been 
reasonably raised, the earliest effective date possible for 
the award of service connection for right and left knee 
disabilities is January 25, 1994, the date of receipt of the 
veteran's request to reopen.  38 C.F.R. § 3.400(q).

ORDER

Service connection for residuals of an acute encephalitic 
process, possibly due to poliomyelitis, to include right-
sided pain and weakness, is granted.

Service connection for a skin rash due to Lyme's disease is 
denied.

An effective date of January 25, 1994 for the award of 
service connection for right and left knee disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran's claims for initial ratings in excess of 10 
percent for right and left knee disabilities are well-
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded); see also Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

Because the claims are well grounded, VA has a duty to assist 
in the development of facts pertinent to the claims.  38 
U.S.C.A. 5107.  In that regard, the Board notes that the 
record with respect to these issues appears to be incomplete.  
Namely, other than VA medical examination reports, the record 
contains no medical evidence corresponding to the period from 
the initial award of service connection for right and left 
knee disabilities (now January 25, 1994) to February 24, 
1999, when 100 percent ratings were assigned for each knee 
based on his admission to the hospital for total knee 
replacement surgeries.  Such medical evidence is extremely 
pertinent in determining whether the veteran is entitled to a 
rating in excess of 10 percent for his right and left knee 
disabilities during this period.

Therefore, the case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers who treated him for his right 
and left knee disabilities for the period 
from January 1994 to February 1999.  
After securing any necessary 
authorization for release of medical 
information, the RO should request copies 
of all records identified by the veteran 
for association with the claims folder.

2.  After the above development has been 
completed, the RO should review the 
record to ensure compliance with this 
remand.  If any development requested 
above has not been furnished, or 
additional development is deemed 
warranted, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the RO 
should readjudicate the issues of 
entitlement to initial ratings in excess 
of 10 percent for right and left knee 
disabilities for the period from January 
25, 1994 to February 24, 1999.  

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

